925 So. 2d 430 (2006)
Hector GURROLA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-321.
District Court of Appeal of Florida, Third District.
April 5, 2006.
Hector Gurrola, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GREEN, RAMIREZ, and SHEPHERD, JJ.
PER CURIAM.
Hector Gurrola appeals an order denying his motion under Florida Rule of Criminal Procedure 3.800 for credit for jail time served. We reverse and remand.
Because the record before us fails to conclusively demonstrate that Gurrola is not entitled to any relief, we reverse the denial of his motion for post conviction relief. See Fla. R.Crim. P. 3.850(d); Fla. R.App. P. 9.141(b)(2)(D) ("On appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief."). See also Barfield v. State, 900 So. 2d 723 (Fla. 3d DCA 2005); Cozza v. State, 756 So. 2d 272 (Fla. 3d DCA 2000). On remand, the trial court should either attach those portions of the record that conclusively refute Gurrola's claim or award him the appropriate credit for time served.
Reversed.